DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 05 August 2020.  These drawings have been entered, and are objected to as set forth below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2” (Figures 3a-3c).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “locking block fastened to the steering column 18” to read --locking block 18 fastened to the steering column-- (paragraph 0041).  Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, and 8 are objected to because of the following informalities.  Examiner suggests the changes below:
“at least one open and one closed position” be changed to --at least one open position and at least one closed position-- (claim 1, line 3);
“a longitudinal adjustment” be changed to --the longitudinal adjustment-- (claim 1, lines 5-6);
“a tilt adjustment” be changed to --the tilt adjustment-- (claim 1, line 6);
“the closed and the open position” be changed to --the closed and the open positions-- (claim 1, lines 7-8);
“wherein the first and/or second damping element are rotatably mounted relative to the other damping element” be changed to --wherein the first or second damping element is rotatably mounted relative to the other of the first or second damping element-- (claim 1, lines 13-14);
“engaged at least over a partial section” be changed to --engaged with each other at least over a partial section-- (claim 1, line 16);
“the first and the second position” be changed to --the first and the second positions-- (claim 1, line 17);
“the two damping elements” be changed to --the first and the second damping elements-- (claim 1, line 18);
“the first and the second position” be changed to --the first and the second positions-- (claim 1, line 20);
“the two damping elements” be changed to --the first and the second damping elements-- (claim 2, lines 1-2);
“the first and the second position” be changed to --the first and the second positions-- (claim 2, line 3);
the first and the second damping elements-- (claim 4, lines 1-2);
“the first” be changed to --the first position-- (claim 8, line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, it is unclear which component “a partial section of the movement of the actuating element between the first and the second position” (lines 2-3) is referencing, since more than one partial section of a movement of the actuating element has been previously claimed (claim 1, lines 16-17 and lines 19-21).  If these are all the same component, then Examiner suggests claiming subsequent recitations of the same component using the term “the” or “said”.  Clarification and rewording are required.
In regards to claim 5, it is unclear what Applicant is trying to claim.  Clarification and rewording are required.
In regards to claim 9, the phrase “in particular” (line 3) renders the claim indefinite because the boundaries of the claim are not discernable.  Description of examples and preferences is properly set 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasawa et al. (US 2016/0272234).  Terasawa et al. discloses a locking device for an adjustable steering column assembly (figures 1-3) for a motor vehicle, with an actuating element (adjustment lever #34a) and a damping device (abnormal noise suppressing structure, including sub-arm #49 and receiving side member #52; paragraph 0054),
wherein the locking device comprises at least one open and one closed position (open position is downward rotation of adjustment lever #34a in an unlocked state, closed position is upward rotation of adjustment lever #34a in a locked state), wherein in the open position a steering column is released for a longitudinal adjustment and/or a tilt adjustment, and in the closed position the steering column is locked for one of a longitudinal adjustment and a tilt adjustment (paragraph 0055),

wherein the damping device has a first damping element (sub-arm #49) and a second damping element (receiving side member #52), wherein the first damping element is attached to the actuating element (#34a), and the second damping element is attached to a frame part (support plate part #23a), wherein the first and/or second damping element are rotatably mounted relative to the other damping element (paragraphs 0059-0070),
wherein the first and second damping elements (#49, 52) each have a coupling section (including tip portion #58 of sub-arm #49, and buffer member #54, engaging recess part #55, inclined surface part #56, and flat part #57 of receiving side member #52), wherein the coupling sections are engaged at least over a partial section of a movement of the actuating element (#34a) between the first and the second position (figures 4A-6C; paragraphs 0059-0070),
wherein a relative rotation of the two damping elements (#49, 52) is damped by deformation of at least one of the first and the second damping elements and by friction, at least over a partial section of a movement of the actuating element (#34a) between the first and the second position of the actuating element (figures 4A-6C; paragraphs 0059-0070),
wherein the relative rotation of the two damping elements (#49, 52) is damped only over a partial section of the movement of the actuating element (#34a) between the first and the second position of the actuating element, wherein the closed position is outside the partial section (when tip portion #58 is moved to engage recess part #55 to achieve locked/closed position, elastic deformation amount is decreased; paragraph 0070),

wherein the first and the second damping element (#49, 52) have contact surfaces corresponding to each other which define at least one of the first and the second positions of the actuating element (contact between tip portion #58 and engaging recess part #55 defines first position of adjustment lever #34a, contact between tip portion #58 and buffer member #54 defines second position of adjustment lever #34a; figures 4A-5B; paragraphs 0059-0070),
wherein the first damping element (#49) is relative to the actuating element (#34a) rotatably attached to the actuating element (to the same extent as Applicant’s claimed invention).

Allowable Subject Matter
Claims 6-10 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses locking and damping devices for steering column assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616